Case 1:21-cv-00066-HYJ-SJB ECF No. 3, PageID.16 Filed 01/22/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


SKATEMORE, INC., et al.,

          Plaintiffs,                           Case No. 1:21−cv−66

   v.                                           Hon. Hala Y. Jarbou

GRETCHEN WHITMER, et al.,

          Defendants.
                                         /

                  NOTICE REGARDING ASSIGNMENT OF CASE
                        AND NOTICE OF DEFICIENCY
        NOTICE is hereby given that the above−captioned case was
electronically filed in this court on January 20, 2021 . The case has been
assigned to Hala Y. Jarbou .
      The filing party has failed to submit a corporate disclosure statement
as required by FRCP 7.1. Counsel is required to file this form, even if there is
no corporate affiliation to disclose, for every corporate party. A form for this
purpose is available on the court website at www.miwd.uscourts.gov.



                                             CLERK OF COURT

Dated: January 22, 2021            By:        /s/ E. Siskind
                                             Deputy Clerk
